Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements No.333-165714, No.333-168970, No.333-172100andNo. 333-180144 on FormS-8, No.333-175095 and No.333-179043 on FormS-3 and in the Post-Effective Amendment to Registration Statements No.333-170433 and No.333-170099 on FormS-1, of our report dated March 26, 2013 relating to the financial statements of Anthera Pharmaceuticals,Inc. (which report expresses an unqualified opinion and includes an explanatory paragraph regarding the Company's development stage status), appearing in this Annual Report on Form10-K of Anthera Pharmaceuticals,Inc. for the year ended December31, 2012. /s/ Deloitte& ToucheLLP San Francisco, California March26, 2013
